Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on July 26, 2022 is acknowledged.
3.	Claims 6-17, 19-45 and 49-54 have been cancelled.
4.	Claims 1-5, 18, 46-48 and 55 are pending in this application.
5.	Claims 1 and 47-48 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 2-4 and 55 are amended by Examiner’s amendment set forth herein.
7.	Claims 2-5, 18, 46 and 55 are allowed in this office action.

Withdrawn Objections and Rejections
8.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
9.	Objection to claim 5 is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection of claim 5 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claim.
11.	Rejection of claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over Ahmed et al (Indian Journal of Critical Care Medicine, May 2014, 18(5): 310-314, cited in the previous office action) in view of Del Soldato (US 20050261242, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-5 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 46 and 55, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 47-48, directed to the invention(s) of method potentiating antibacterial activity of an antibiotic in a subject do not require all the limitations of an allowable product claim, and are NOT rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 2, 3 and 5 as set forth in the Office action mailed on 11/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for this examiner’s amendment was given in an interview with Christopher Cowles on September 6, 2022.

Claims 1-4, 47-48 and 55 have been amended as follows: 

1. (Cancelled)

2. (Currently amended) The composition of claim 5, wherein 

3. (Currently amended) The composition of claim 5, wherein 

4. (Currently amended) The composition of claim 5, wherein 

47. (Cancelled)

48. (Cancelled)

55. (Currently amended) A method of potentiating antibacterial activity of an antibiotic in a subject having a bacterial infection comprising administering to the subject the antibiotic with a composition of claim 5.
Claims 5, 18 and 46, as set forth in the amendment filed on July 26, 2022.

Claims 2-5, 18, 46 and 55 are allowed.


REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A composition comprising an antibiotic selected from the group consisting of vancomycin, cycloserine, fosfomycin, novobiocin, erythromycin, tetracycline, ampicillin, trimethoprim, chloramphenicol, and norflaxacin, and combinations thereof and Iodophenpropit is free of prior art.
	As indicated in the previous office action, the closest art is Ahmed et al (Indian Journal of Critical Care Medicine, May 2014, 18(5): 310-314, cited in the previous office action) in view of Del Soldato (US 2005/0261242, cited in the previous office action). Ahmed et al teach that antibiotic combinations are used for their synergistic action, and teach polymyxin, tigecycline, carbapenem, colistin as examples of antibiotics (see p. 311). Ahmed et al do not teach the combination of an antibiotic selected from the group consisting of vancomycin, cycloserine, fosfomycin, novobiocin, erythromycin, tetracycline, ampicillin, trimethoprim, chloramphenicol, and norflaxacin, and combinations thereof and Iodophenpropit. There is no teaching nor motivation to combine the antibiotics with Iodophenpropit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



CONCLUSION
Claims 2-5, 18, 46 and 55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654